Citation Nr: 0816489	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-11 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

This case was the subject of a March 2008 hearing before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

The record includes competent medical evidence of diagnoses 
PTSD; a link, established by competent medical evidence, 
between current symptoms and inservice stressors; and 
credible supporting evidence that the claimed inservice 
stressors occurred.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.  See also, Maxson v. Gober, 230 F.3d 1330, 
1332 (Fed. Cir. 2000) (setting forth a three-step analysis 
for 1154(b) claims); Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000) (same three-step analysis).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.
In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the veteran's personal 
participation in claimed stressor events.  In Suozzi, the 
Court rejected such a narrow definition for corroboration and 
instructed that "in insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly."  Id. at 
311.  Thus, Suozzi makes clear that corroboration of every 
detail is not required.  The veteran need not prove his 
physical proximity to, or firsthand experience with, attacks 
cited as stressors.  His presence with his unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, it was 
noted there that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged, 
did in fact, occur.  The Board's finding of fact in Pentecost 
that the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  

In each case where a veteran is seeking service-connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran's service medical records are damaged by exposure 
to fire and water, but what remains of them is associated 
with the claims file.  The history provided by the veteran in 
a report of medical history completed at the time of his 
November 1966 service entrance examination indicates that he 
currently had or had experienced at sometime in the past, 
frequent or severe headaches, stuttering or stammering, and 
frequent trouble sleeping.  He was noted by a reviewing 
clinician to have had a head injury 10 years prior, with 
headaches; trouble going to sleep; and to stutter.  However, 
on clinical evaluation in November 1966, he was evaluated as 
normal psychiatrically and neurologically, and was profiled 
as a "1" in every category.  The February 1970 service 
discharge examination is damaged beyond legibility by fire 
and water exposure.  The report of medical history history 
provided at the February 1970 service discharge examination 
is legible, however, and indicates that the veteran either 
had then or had experienced some time in the past frequent or 
severe headaches, pain or pressure in the chest, stuttering 
or stammering, and frequent trouble sleeping.  The service 
medical records are otherwise silent for psychiatric 
diagnoses or complaints.

Service department records indicate that the veteran served 
in the 412th Transportation Detachment in Vietnam from 
October 25, 1968, to November 14, 1968, and with the 568th 
Transportation Detachment in Vietnam from November 15, 1968, 
to February 23, 1970.  Service personnel and service medical 
records indicate that he served as part of, or in support of, 
the 7th Armored Squadron, 17th Air Cavalry (7/17th) for all or 
nearly all of his time in Vietnam.  

At his March 2008 Board hearing, the veteran testified that 
he was stationed at Camp Holloway in Pleiku where he repaired 
helicopters, and would sometimes go outside of the camp for 
repair support, or be sent for temporary duty at nearby fire 
bases which would come under attack.  He also described an 
incident that upset him in which a young First Lieutenant he 
knew in the 17th Cavalry was killed in action.  He further 
testified that his military base would come under attack 
relatively frequently.  See Board hearing transcript (Tr.) at 
pages 3 to 7.  

Although the veteran stated at his Board hearing that he 
served at Camp Holloway in Vietnam, this is not expressly 
confirmed in the record.  However, his Health Record - 
Abstract of Service (DA Form 2658) indicates that he served 
with the 7/17th at nearby Camp Enari from October 1968 to 
February 1970.  He appears to have indicated at his hearing 
that his unit was associated with the 17th Air Cavalry, 
though the transcript appears to contain typographical 
errors.  (Tr. at 9.)  During his time in Vietnam he served as 
a helicopter propeller and rotor repairman.  His Enlisted 
Qualification Record indicates that he served during the 
Vietnam Counteroffensive Phase V; the Vietnam 
Counteroffensive Phase VI; and the TET Counteroffensive 1969.  
He left Vietnam in February 1970 and was discharged shortly 
thereafter.  His awards and decorations include the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.

A Department of the Army report stamped as reproduced at the 
National Archives, and downloaded by the Board from the web 
site of Clemson University, indicates that for the period 
from May 1969 to July 1969, Camp Holloway received enemy fire 
in May, June, and July.  This was the first such report the 
Board obtained and checked closely, and, in light of the 
findings, the Board did not see reason to obtain further such 
reports for the balance of the veteran's 16 months of service 
in Vietnam.  The report pertains to the 52nd Aviation 
Battalion, but does also mention in passing the 7/17th Air 
Cavalry as having spotted enemy combatants in the open.  Also 
downloaded from the Internet is information about a fatal 
helicopter crash near Camp Holloway in May 1969, after the 
helicopter had been diverted from Camp Enari, which was under 
a 122 mm rocket attack for the second night in a row.  As 
noted above, the veteran's service medical records and 
service department records indicate that the veteran served 
as part of the 7/17th Air Cavalry at Camp Enari.  An article 
from Hawk Magazine dated in September 1969 about the 7/17th 
Air Cavalry describes the unit as operating out of Camp 
Enari, and as having duties such as being in direct support 
of the 4th Infantry Division; engaging in combat as an 
economy-of-force unit; and providing limited ground antitank 
defense for elements of the 4th Infantry Division within 15 
to 25 kilometers of Camp Enari.  Although the above-described 
information was downloaded from the Internet by the Board and 
considered by the Board in the first instance, this is of no 
prejudice to the veteran's claim, since the information has 
been used solely for the purpose of providing corroborating 
evidence of his Board hearing testimony and his claimed 
stressors.  See  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Whether the veteran served at Camp Holloway, or nearby Camp 
Enari, or some combination of both (which seems most likely), 
the conditions at either location are consistent with the 
types of duties and stressors the veteran has described.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The veteran was diagnosed as having PTSD (i.e., DSM-IV 
Diagnostic Code 309.81) as indicated in an intake summary 
form Pathways Community Healthcare, Inc., in July 2003.  
Among his problems listed were stress, tension, sleeping, and 
"Vietnam veteran."  The treatment plan was to stabilize him 
until he could be channeled to care in the VA system.  

In August 2006, the veteran began to receive care for PTSD at 
the VA Medical Center in Columbia, South Carolina.  He was 
described as presenting with longstanding PTSD problems, 
including prominent avoidance of war-related triggers as well 
as pervasive guilt over his role in Vietnam.  He indicated 
that he had completed two tours of duty in Vietnam on the 
front lines setting up aircrafts.  He was diagnosed as having 
chronic PTSD, and has since continued to receive treatment 
for chronic PTSD.   

At the March 2008 Board hearing, the veteran's spouse 
testified that she had known the veteran before service, and 
married him approximately one year after discharge from 
service.  She stated that before service, he was outgoing, 
had friends, and socialized on a frequent basis.  She 
observed that upon his return from service, he had 
nightmares, which had become worse over the years.  Over the 
last several years he had begun fighting , kicking, and 
saluting in his sleep, which is when they decided he needed 
some help.  She also noted that he had been socially 
withdrawn since service, having had only two friends come to 
the house in 37 years of marriage.  (Tr. at 16-19).

The Board finds that some of the veteran's claimed stressors, 
such as exposure to attacks on his military base and exposure 
to enemy fire at outstations or fire bases, are consistent 
with the places, types, and circumstances of his service as 
shown by his service records, the history of the 
organizations in which he served, his medical records, and 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Further, the Board has found credible evidence to 
substantiate the types of duties the veteran described at his 
March 2008 Board hearing, for the time frame and locations at 
which he served while in Vietnam.  Additionally, the Board 
notes that the veteran served for approximately 16 months in 
Vietnam in a combat support unit, in an area where official 
service department records indicate that frequent combat 
occurred.  Taking these factors into consideration, and 
affording the veteran the benefit of the doubt in this 
matter, the Board finds that the veteran's claimed stressors 
have been sufficiently corroborated.  See 38 C.F.R. §§ 
3.102, 3.304(f).   

In sum, the record includes competent medical evidence of 
diagnoses of PTSD; a link, established by competent medical 
evidence, between current symptoms and inservice stressors; 
and credible supporting evidence that the claimed inservice 
stressors occurred.  38 C.F.R. § 3.304(f).  Accordingly, 
entitlement to service connection for PTSD is warranted.



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


